                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

RICHARD BARCOMB,                               )
                                               )
                                               )
           Plaintiff,                          )
                                               )
      v.                                       )   Case No. 4:16cv01884 SNLJ
                                               )
GENERAL MOTORS, LLC,                           )
                                               )
           Defendant.                          )
                                               )

                              MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion for leave to file his brief in

excess of the page limitations (#44). Defendant filed a motion for summary judgment in

this case along with a 15-page memorandum in support, in compliance with this Court’s

local rules regarding page limitations. See E.D. Mo. Local R. 7-4.01. Plaintiff seeks

leave to file a memorandum in opposition totaling 60-65 pages in length. In support,

plaintiff notes defendant filed a statement of material facts with 120 separately numbered

paragraphs and 86 exhibits. Plaintiff states that the motion and related filings raise

several legal questions and fact-intensive questions regarding the circumstances of

plaintiff’s alleged wrongful termination. Plaintiff further states that the legal and factual

questions require extensive and detailed responses to provide the necessary context for

this Court’s consideration.

       The Court will allow plaintiff to file up to 30 pages in total memorandum length.

This is a generous extension of the 15-page limitation, even taking into consideration the
Court’s preference for 13-point font size. Although plaintiff may need a lengthy

document to respond appropriately to the defendant’s 120 statements of fact, that

document does not have any associated page limitation. Plaintiff can surely respond to

defendant’s 15-page brief in 30 pages.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion (#44) is GRANTED in part.



      Dated this   19th    day of November, 2018.




                                            STEPHEN N. LIMBAUGH, JR.
                                            UNITED STATES DISTRICT JUDGE




                                            2
